 


110 HR 1597 IH: Wireless Innovation Act of 2007
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1597 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Inslee (for himself, Mr. Deal of Georgia, Ms. Baldwin, Mrs. Blackburn, Mr. Rogers of Michigan, Mr. Boucher, and Mr. Gillmor) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the FCC to issue a final order regarding television white spaces. 
 
 
1.Short titleThis Act may be cited as the Wireless Innovation Act of 2007. 
2.White Spaces 
(a)Adoption of final orderNot later than the earlier of 180 days after the date of enactment of this Act or October 1, 2007, the Federal Communications Commission (in this Act referred to as the Commission) shall complete its proceeding and issue a final order in the Matter of Unlicensed Operation in the TV Broadcast Bands, ET Docket No. 04–186, which facilitates the efficient operation of unlicensed devices in television white spaces. 
(b)ConditionsIn completing the requirement described in subsection (a), the Commission in such final order— 
(1)shall permit unlicensed, non-exclusive use of eligible frequencies between 54 MHz and 698 MHz— 
(A)at the earliest technically feasible date, but not later than February 18, 2009; and 
(B)in compliance with the conditions described in paragraphs (2) through (4); 
(2)shall establish technical requirements for unlicensed devices operating in such eligible frequencies to protect incumbent licensees of such frequencies from harmful interference from such devices; 
(3)shall require unlicensed devices operating in such eligible frequencies to comply with existing Commission certification processes for new devices, including the initial acceptance of applications for certification of unlicensed devices not later than December 1, 2007, with a maximum of 180 days for the Commission to review and dispense of each properly submitted and completed application; 
(4)may conduct interference testing as the Commission deems necessary for the purpose of evaluating the potential for actual harmful interference to incumbent licensees of such frequencies; and 
(5)shall permit the operation of both fixed and personal/portable unlicensed devices at the earliest technically feasible date, but not later than February 18, 2009. 
(c)Definition of unlicensed deviceIn this Act, the term unlicensed device means both fixed/access and personal/portable devices, as such terms are defined in paragraph 19 of the Federal Communications Commission’s Notice of Proposed Rulemaking in the Matter of Unlicensed Operation in the TV Broadcast Bands, ET Docket No. 04–186, adopted May 13, 2004 (FCC 04–113). 
 
